DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US Patent Application Publication 2011/0206379 to Budd et al. (“US1”), cited in Applicant’s IDS received 03 January 2022.
Regarding Claim 9, US1 describes a method comprising: forming an interposer structure, see Figs 2a-5, [0022] and [0026]-[0037]), comprising: forming a plurality of waveguides (54) on a first substrate (32); forming a plurality of photonic devices (22) on the first substrate, wherein each photonic device of the plurality of photonic devices is optically coupled to at least one waveguide of the plurality of waveguides (see Figs 2a-5); and forming an interconnect structure (34) on the plurality of waveguides and the plurality of photonic devices, wherein the interconnect structure comprises a plurality of conductive lines (see [0023], [0036]), wherein the interconnect structure is electrically connected to the plurality of photonic devices (see Figs 2a-5); connecting a first semiconductor device (24) and a second semiconductor device to the interposer structure (24, coordinating with another of the plural of photonic devises, see [0022]), wherein the first semiconductor device is electrically connected to the second semiconductor device through the interconnect structure, wherein the first semiconductor device is electrically connected to a first photonic device of the plurality of photonic devices, wherein the second semiconductor device is electrically connected to a second photonic device of the plurality of photonic devices (see [0025], 0029], [0045]).
Regarding Claim 13, US1 describes connecting the interposer structure to a package substrate (48).
Allowable Subject Matter
Claims 1-8 and 15-20 are allowed.
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, forming a dielectric layer over the waveguide and the photonic device.
Claims 2-8  depend from Claim 1 and are therefore allowable for at least the same reasons.
Regarding independent Claim 15, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, forming a first photonic component on the substrate, wherein the first photonic component is optically coupled to the silicon waveguide and forming a second photonic component on the substrate, wherein the second photonic component is optically coupled to the silicon waveguide
Claims 16-20 depend from Claim 15 and are therefore allowable for at least the same reasons.
Claims 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 describes the first photonic device and the second photonic device are both optically coupled to a first waveguide of the plurality of waveguides.
Claims 11 and 12 describe forming a photonic switch network on the first substrate.
Claim 14 describes forming a recess in a package substrate and placing the interposer structure in the recess
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record. 
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874